Citation Nr: 1342733	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-31 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right ankle injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to October 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the Veteran was afforded a hearing with the undersigned Veterans Law Judge in November 2013 by videoconference technology.  The transcript has been associated with the (electronic) claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2009 rating decision, the RO denied service connection for residuals of a right ankle injury.

2.  The additional evidence received since the March 2009 rating decision denying the Veteran's application of service connection for residuals of a right ankle injury does not relate to facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The March 2009 rating decision denying service connection for residuals of a right ankle injury became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

2.  The additional evidence received since the March 2009 rating decision is not new and material, and the claim for residuals of a right ankle injury is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, the Veteran was sent a letter in December 2011 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The provisions of 38 C.F.R. § 3.103(c)(2) imposes, two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (2010) (per curiam).  At the Veteran's hearing, the issues were identified and the Veteran was asked about treatment for his claimed disability and any nexus that could be procured; in order to determine whether there was additional evidence that could substantiate the claim.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence

A March 2009 rating decision denied a claim of service connection for residuals of a right ankle injury.  The Veteran did not appeal that determination.  He subsequently sought to reopen the claim, and this request was denied in December 2011.  

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Veteran's initial claim of entitlement to service connection for residuals of a right ankle injury was denied in an unappealed March 2009 rating decision.  At that time, the RO determined that evidence had not been presented to indicate that the Veteran's claimed disability was either related to or aggravated by active service.  The Board notes that VA treatment records received prior to the March 2009 adjudication reflected a diagnosis of a right ankle deformity.

The evidence of record at the time of the March 2009 decision included service treatment records, post-service treatment records and the Veteran's statements.

The pertinent evidence added to the record since the March 2009 rating decision consists of additional private post-service treatment records, hearing testimony, as well as the Veteran's submitted contentions.  

The objective evidence received since the last final rating decision does not indicate that the Veteran has residuals of a right ankle injury which are related to active service.  Indeed, none of the evidence received since the last final denial contains opinions indicating a nexus between the Veteran's current right ankle disability and his claimed in-service injury.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, does not relate to unestablished facts necessary to substantiate the Veteran's claim and does not raise a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has not been received and the claim for service connection for a right ankle disability is not reopened.


ORDER

New and material evidence not having been received, the application to reopen the previous determination regarding service connection for residuals of a right ankle injury is denied.


REMAND

A review of the record reflects that the Veteran has filed a notice of disagreement with the RO's November 2012 rating decision on the issue of service connection for left ear hearing loss.  Specifically, the Veteran requested reconsideration of the rating decision in November 2012 in a letter dated December 2012.  Entitlement to service connection for left ear hearing loss was the only issue decided therein.  A statement of the case has not been issued as to this claim.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Accordingly, this issue is REMANDED for the following action.

The RO should undertake all actions required by 38 C.F.R. 
§ 19.26, including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2013).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


